Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Cheryl Shelton Paralegal (860) 580-2844 Fax: (860) 580-4844 Cheryl.Shelton@us.ing.com December 17, 2008 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: ING Educators Direct File Nos.: 333-153730 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Contract Prospectus and the Statement of Additional Information contained in Pre-Effective Amendment No. 2 to the Registration Statement on Form N-4 (Amendment No. 2) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 2 which was declared effective on December 16, 2008. The text of Amendment No. 2 was filed electronically on December 15, 2008. If you have any questions regarding this submission, please call Michael Pignatella at (860) 580-2831 or the undersigned at (860) 580-2844. Sincerely, /s/ Cheryl Shelton Cheryl Shelton Windsor Site ING North America Insurance Corporation One Orange Way, C1S Windsor, CT 06095-4774
